Citation Nr: 0639717	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  02-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a compensable disability rating for 
cervical myositis prior to November 2003. 

3.  Entitlement to a disability rating greater than 10 
percent for cervical myositis since November 2003.

4.  Entitlement to a compensable disability rating for left 
hip myositis prior to October 2004. 

5.  Entitlement to a disability rating greater than 10 
percent for left hip myositis since October 2004.

6.  Entitlement to an effective date prior to May 13, 2002, 
for the grant of a 20 percent disability rating for lumbar 
paravertebral myositis.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which adjudicated the issues on 
appeal.

In correspondence dated in March 2004, the veteran withdrew 
his appeal concerning increased ratings for residuals of a 
laceration on his left arm as well as his lumbar 
paravertebral myositis.  Therefore, both issues have been 
withdrawn and are not before the Board.  38 C.F.R. § 20.204 
(2006).

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued in 
August 2006.  Since the veteran submitted a waiver of initial 
RO consideration, the Board finds that it can review the 
newly submitted evidence without initial review by the RO.  
38 C.F.R. § 19.31 (2006).

The veteran has recently raised the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities.  As 
this matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action. 

FINDINGS OF FACT

1.  The veteran does not have a disability involving 
fibromyalgia associated with service or a service-connected 
disorder. 

2.  The veteran's cervical myositis is manifested by slight 
limitation of motion of the cervical spine with some pain on 
use, forward flexion of 30 degrees, and no electrodiagnostic 
evidence of radicular symptoms.  

3.  The veteran's left hip myositis is manifested by flexion 
of the thigh between 105 and 125 degrees with some pain on 
use.  

4.  The veteran filed a claim for increased compensation 
benefits for his lumbar paravertebral myositis on February 
14, 2000.

5.  The veteran's lumbar paravertebral myositis was not 
manifested by moderate limitation of motion until a VA 
examination performed on May 13, 2002 revealed such a 
disorder. 


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for 10 percent disability rating for 
cervical myositis prior to November 2003 have been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5021-5290 (2006).

3.  The criteria for 20 percent disability rating for 
cervical myositis since November 2003 have been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5021-5290 (effective prior to 
September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).

4.  The criteria for 10 percent disability rating for left 
hip myositis prior to October 2004 have been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5021-5252 (2006).

5.  The criteria for a disability rating greater than 10 
percent for left hip myositis since October 2004 have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5021-5252 (2006).

6.  The criteria for an effective date prior to May 13, 2002, 
for the assignment of a 20 percent disability rating for 
lumbar paravertebral myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.400 (2006) 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fibromyalgia

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for 
myositis involving the left hip, the lumbar spine, and the 
cervical spine.  The veteran now claims that he has 
fibromyalgia as a result of these service-connected 
disabilities.  

An April 1999 VA outpatient treatment record notes that the 
veteran has signs and symptoms suggestive of fibromyalgia.  A 
February 2001 treatment records from A.P.J., M.D., also notes 
that the veteran is on Alavil and Flexeril for fibromyalgia.  
However, neither report lists a conclusive diagnosis of 
fibromyalgia but merely suggests that the veteran may have 
fibromyalgia.  Unfortunately, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that service connection may not be based on 
resort to speculation or remote possibility).  In short, 
neither report confirms that the veteran has fibromyalgia 
and, hence, provides limted evidence in support of this 
claim. 

In contrast, two VA examination reports provide highly 
probative evidence that the veteran does not have 
fibromyalgia.  In July 2001 and May 2002, a VA examiner 
reviewed the claims file and examined the veteran to 
determine whether he has fibromyalgia as a result of either 
service or his service-connected myositis.  In both 
instances, the examiner concluded that the veteran does not 
fulfill the criteria for a diagnosis of fibromyalgia.  The 
Board finds these opinions to be highly probative evidence 
against the veteran's claim, as they was based on a review of 
the veteran's claims file and are unambiguous in stating that 
the veteran does not have fibromyalgia.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position); see also Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when decision makers give an adequate statement of reasons 
and bases).

The Board has also considered the newly submitted treatment 
records from LF Rehab Institute, none of which include a 
diagnosis of fibromyalgia.  Thus, none of these reports 
supports the veteran's claim for service connection for 
fibromyalgia.

Since the Board finds that the veteran does not have 
fibromyalgia, his claim must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for fibromyalgia.  Despite the veteran's 
statements that he currently has fibromyalgia as a result of 
his service-connected myositis, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  Accordingly, the appeal is denied.

II.  Increased Rating for Cervical Myositis

The record shows that the veteran was treated for cervical 
pain following a motorcycle accident while on active duty.  
The pain continued after service and was identified as 
cervical myositis.  As a result, an August 1986 rating 
decision granted service connection and assigned a 
noncompensable (zero percent) disability rating for cervical 
myositis.   

In February 2002, the veteran filed a claim for increased 
compensation benefits for his cervical myositis.  In the June 
2002 rating decision on appeal, the RO initially denied the 
veteran's claim.  In an August 2006 rating decision, however, 
the RO assigned a 10 percent rating for this disability, 
effective November 2003.  Since the RO did not grant the 10 
percent rating back to the date of claim, two issues are on 
appeal before the Board: (1) entitlement to a compensable 
disability rating for cervical myositis prior to November 
2003, and (2) entitlement to a disability rating greater than 
10 percent for cervical myositis since November 2003.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's cervical myositis has been rated under 
Diagnostic Codes (DC) 5021-5290.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  See 38 C.F.R. § 4.27 (2006).  

Under DC 5021, myositis is to be rated the same as 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003 (2006).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added.  In the 
absence of limitation of motion, a compensable rating for 
degenerative arthritis can be assigned when there is X-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups (10 percent), or X-ray 
evidence of same with occasional incapacitating exacerbations 
(20 percent).

At the time the veteran filed his claim, limitation of motion 
of the cervical spine was evaluated under DC 5290.  This code 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5292.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the cervical 
spine for VA purposes to be 45 degrees of flexion, 45 degrees 
of extension, 45 degrees of lateral flexion, and 80 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
cervical myositis is not manifested by intervertebral disc 
syndrome.  In this regard, the Board places significant 
probative value on a March 2004 nerve conduction study, which 
was negative and showed no evidence of cervical 
radiculopathy.  Thus, the regulatory amendment pertaining to 
intervertebral disc syndrome does not apply to the veteran's 
cervical myositis.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees, or if the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees.  A 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or if the combined range of 
motion of cervical spine is not greater than 170 degrees.  A 
30 percent rating is assigned if forward flexion of the 
cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is assigned for unfavorable ankylosis of the entire cervical 
spine.  Lastly, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a 
(2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's cervical myositis meets the 
criteria for a 10 percent rating for the period from the date 
of claim in February 2000 until the regulatory changes in 
September 26, 2003.  On September 26, 2003, however, the 
Board finds that the veteran's cervical myositis meets the 
criteria for a 20 percent rating.  

A.  Prior to September 26, 2003

Since the veteran filed his claim for increased compensation 
benefits in February 2000, his cervical myositis has been 
manifested by slight limitation of motion of the cervical 
spine, for which a 10 percent rating is warranted under DC 
5290.  Two VA examination reports illustrate this point. 

A March 2000 VA examination report shows that the veteran's 
cervical spine demonstrated flexion of 40 degrees, extension 
of 40 degrees, right and left lateral flexion of 15 degrees, 
right rotation of 50 degrees, and left rotation of 70 
degrees.  When examined by VA in May 2002, his cervical spine 
demonstrated flexion of 30 degrees, extension of 30 degrees, 
right and left lateral flexion of 40 degrees, and right and 
left rotation of 35 degrees.  The Board has determined that 
these findings are consistent with slight limitation of 
motion of the cervical spine.  Therefore, a 10 percent rating 
is warranted under DC 5290 since the veteran filed his claim 
for increased compensation benefits in February 2000. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent under DC 5290 during this period.  As 
noted, the veteran's cervical spine demonstrated flexion and 
extension between 30 and 40 degrees, lateral flexion between 
15 and 40 degrees, right rotation between 35 and 50 degrees, 
and left rotation between 35 and 70 degrees.  The Board notes 
that these findings are not analogous to moderate limitation 
of motion of the cervical spine, as the veteran has 
significant motion in every direction.  Hence, a 20 percent 
rating is not warranted under DC 5290.  

The Board also finds that a disability rating greater than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. § 4.40 and § 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In this 
regard, the March 2000 VA examination report notes that pain 
was only present with right rotation of the cervical spine 
between 50 and 60 degrees.  The May 2002 VA examination 
report also notes that there was no evidence of any painful 
motion during all movements of the cervical spine.  Thus, 
there is simply no basis to assign a disability rating 
greater than 10 percent on the basis of functional loss due 
to pain, weakness, fatigability, or incoordination of the 
cervical spine.

In short, the Board finds the evidence supports a 10 percent 
disability rating for the veteran's cervical myositis for the 
period prior to September 26, 2003. 

B.  Since September 26, 2003

Since September 26, 2003, the date of the amended rating 
criteria, the Board finds that the veteran's cervical 
myositis meets the criteria for a 20 percent disability 
rating.  The May 2002 VA examination report shows flexion of 
the cervical spine limited to 30 degrees.  Under the amended 
rating criteria, a 20 percent rating is assigned if evidence 
shows forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees.  It thus appears 
that flexion limited to 30 degrees, as in this case, warrants 
a 20 percent rating.  Since the amended rating criteria can 
only be applied from the effective date of the regulatory 
change, a 20 percent rating will be assigned from September 
26, 2003.  38 U.S.C.A. § 5110(g).  

The Board also finds that the preponderance of the evidence 
is against a disability rating greater than 20 percent for 
the entire period since September 26, 2003.  The relevant 
evidence for this period includes VA examination reports 
dated in May 2002 and October 2004, as well as VA and private 
treatment records, none of which shows severe limitation of 
motion of the cervical spine, forward flexion of the cervical 
spine limited to 15 degrees, or favorable ankylosis of the 
entire cervical spine.  

The Board notes that, since September 26, 2003, the October 
2004 VA examination report is the only piece of evidence 
which includes range-of-motion testing of the cervical spine.  
This report shows flexion of 30 degrees, extension of 25 
degrees, right and left lateral flexion of 30 degrees, and 
right and left rotation of 70 degrees.  These findings do not 
reflect severe limitation of motion of the cervical spine, as 
required for a 30 percent rating under DC 5290.  These 
findings also show forward flexion greater than 15 percent as 
well as motion in every direction, thereby precluding a 
disability rating greater than 20 percent under the amended 
rating criteria.  

The Board also finds that a disability rating greater than 20 
percent is not warranted based on the veteran's complaints of 
painful motion.  For instance, the October 2004 VA 
examination report notes that pain was present with 
repetitive use but only at the end of each movement.  The 
examiner also found no evidence of fatigue, weakness, or lack 
of endurance during physical examination.  Thus, a disability 
rating greater than 20 percent is not available under 38 
C.F.R. § 4.40 and § 4.45.

In conclusion, the Board finds that the veteran's cervical 
myositis meets the criteria for a 10 percent disability 
rating prior to September 26, 2003, and a 20 percent 
disability rating since September 26, 2003.  


III.  Increased Rating for Left Hip Myositis

The record shows that the veteran developed myositis in his 
left hip as a result of his motorcycle accident in service.  
The August 1986 rating decision therefore granted service 
connection and assigned a noncompensable disability rating 
for left hip myositis.

In February 2002, the veteran filed a claim for increased 
compensation benefits for his left hip myositis.  The June 
2002 rating decision on appeal denied the veteran's claim and 
continued to noncompensable rating.  In August 2006, however, 
the RO assigned a 10 percent rating for this disability, 
effective October 20, 2004.  Since the RO did not grant the 
10 percent rating back to the date of claim, two issues are 
on appeal before the Board: (1) entitlement to a compensable 
disability rating for left hip myositis prior to October 
2004, and (2) entitlement to a disability rating greater than 
10 percent for left hip myositis since October 2004.

The veteran's left hip myositis has been rated under DC 5252, 
which provides a 10 percent rating for limitation of flexion 
of the thigh to 45 degrees, a 20 percent rating for 
limitation of flexion to 30 degrees, a 30 percent rating for 
limitation of flexion to 20 degrees, and a 40 percent rating 
for limitation of flexion to 10 degrees.  See 38 C.F.R. § 
4.71a.  The Board notes that normal hip flexion is from zero 
to 125 degrees and that normal hip abduction is from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's left hip myositis meets the 
criteria for a 10 percent disability rating prior to October 
2004, but that the preponderance of the evidence is against a 
disability rating greater than 10 percent both prior to and 
since that date. 

The record shows that the veteran's left hip myositis has 
never met the criteria for a compensable disability rating 
under DC 5252.  Three VA examination reports illustrate this 
point.  In this regard, the veteran's left thigh demonstrated 
125 degrees of flexion in July 2001, 105 degrees of flexion 
in May 2002, and 110 degrees of flexion in October 2004.  
Although these findings do not even meet the criteria for a 
compensable rating under DC 5252, the RO assigned a 10 
percent rating, effective October 20, 2004, based on the 
veteran's complaints of painful motion during a VA 
examination on that date.  However, since the veteran has 
consistently complained of painful left hip motion prior to 
his October 2004 VA examination, the Board finds that a 10 
percent rating is also warranted prior to October 2004.  

Nevertheless, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent both prior to and since October 2004.  Since the 
veteran's left thigh demonstrates flexion between 105 and 125 
degrees, which does not even meet the criteria for a 
compensable rating under DC 5252, a disability rating greater 
than 10 percent is not warranted, even with consideration of 
the veteran's complaints of pain.  See 38 C.F.R. §§ 4.71a, DC 
5252, 4.40, 4.45.  In other words, the current 10 percent 
rating assigned for the veteran's left hip myositis more than 
adequately compensates his complaints of painful motion. 

The Board thus concludes the evidence support a 10 percent 
disability for the veteran's left hip myositis prior to 
October 2004, but that the preponderance of the evidence is 
against a disability rating greater than 10 percent for this 
disability both prior to and since October 2004.  

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, no evidence indicates that either service-
connected disability on appeal has independently caused 
marked interference with employment or required frequent 
periods of hospitalization.  The record shows that the 
veteran works for the U.S. Postal Service (USPS).  In an 
August 2001 Letter of Warning, it was noted that the veteran 
had been absent for approximately 44 hours from May 14, 2001, 
to July 27, 2001, reflecting a lack of dependability in 
maintaining his work schedule.  The veteran also submitted 
letters from two USPS supervisors.  One letter indicates that 
the veteran has the potential to advance his career if his 
"medical condition" improves.  The second letter states 
that the veteran has been provided greater latitude with 
respect to productivity due to his "medical condition."  
However, neither letter indicates which medical condition is 
impacting the veteran's ability to perform his job in ways 
that would make the rating schedule inapplicable to the 
veteran. 

In a Statement of Disability filed with the USPS in September 
2006, it was noted that the veteran "is not working at his 
official assigned position of mail processing because of his 
limitations or restrictions provided by medical 
documentation.  The [veteran] has been placed as a 'manual 
distribution' clerk allowing [the veteran] to request 
disability retirement."  Medical evidence in support of this 
report includes a September 2006 report from the LF Rehab 
Institute, in which a physician strongly recommended that the 
veteran retire, since he is no longer employable based on 
cervical and lumbar MRIs, electrodiagnostic tests of all four 
extremities, and a clinical evaluation.  However, the 
physician did not indicate that the veteran's cervical 
myositis or left hip myositis were solely responsible for the 
veteran's inability to perform his job.  Instead, medical 
evidence indicates that much of the veteran's inability to 
work is due to his low back disability.

The Board also acknowledges that the disabilities on appeal 
may interfere with his job; however, such impairment is 
already contemplated by the applicable schedular criteria so 
that consideration of an extraschedular basis is not shown to 
be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Simply stated, if the veteran's disorder did not impact, to 
some degree, the veteran's ability to work, he would not 
receive compensation. 

There is also no evidence that either disability on appeal 
has required hospitalization or bed rest which interferes 
with his ability to work.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993) (holding that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.)  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

V.  Effective Date Prior to May 13, 2002, for 
the Grant of a 20 Percent Disability Rating for 
Lumbar Paravertebral Myositis

The RO assigned a 20 percent disability rating for the 
veteran's service-connected lumbar paravertebral myositis, 
effective May 13, 2002.  The veteran appealed that decision, 
arguing that the effective date should go back to the date he 
filed his claim for increased compensation benefits on 
February 14, 2002.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.                    
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
Court held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
Any communication or action indicating intent to apply for 
one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  Such informal claim must identify the 
benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).  
VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2006); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999), (an expressed intent to claim benefits must 
be in writing in order to constitute an informal claim; an 
oral inquiry does not suffice).

In addition, an informal claim may consist of a VA report of 
examination or hospitalization.  The date of the examination 
or hospital admission will be accepted as the date of receipt 
of a claim if such a report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Thus, the two central issues in any claim of entitlement to 
an earlier effective date for an increased rating are (1) the 
date of claim, and (2) the date entitlement to an increase 
arose.  In this case, the Board will first determine the date 
of claim. 

The record shows that the RO received the veteran's claim for 
increased compensation benefits on February 14, 2000.  The 
Board has thoroughly reviewed the record but has not found 
any document submitted prior to February 14, 2000, which 
could be construed as a claim for increased compensation 
benefits.  Indeed, the veteran does not disagree with this 
finding of fact.  

However, the RO determined that the veteran's lumbar 
paravertebral myositis did not meet the criteria for a 20 
percent disability rating until May 13, 2002, at which time a 
VA examination report showed moderate limitation of motion of 
the lumbar spine.  Therefore, the RO determined the effective 
date for the 20 percent rating to be May 13, 2002, as this 
was the date entitlement arose.  For the following reasons, 
the Board agrees with that determination. 

In determining the date entitlement arose, the Board must 
discuss the applicable rating criteria used in assigning the 
20 percent rating.  The Board finds that the RO properly 
rated the veteran's lumbar paravertebral myositis under DC 
5292, which provides a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  See 38 C.F.R. § 
4.71a, DC 5292 (prior to September 26, 2003).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

First, the Board notes that no medical evidence was submitted 
within the one-year period prior to February 14, 2000, the 
date of claim.  Second, no medical evidence indicates that 
the veteran's lumbar spine exhibited moderate limitation of 
motion prior to the May 2002 VA examination.  In this regard, 
a March 2002 VA examination report is the only medical record 
dated prior to May 2002 which documents range of motion of 
the veteran's lumbar spine in degrees.  Range-of-motion 
testing at that time revealed flexion of 90 degrees, 
extension of 20 degrees, right and left lateral flexion of 15 
degrees, and right and left rotation of 40 degrees.  Since 
these findings reflect normal flexion and rotation, with only 
a 10 degree loss of flexion and a 15 degree loss of right and 
left lateral flexion, they are not analogous to moderate 
limitation of motion under DC 5292.  This report also shows 
that pain was only present with flexion from 80 to 90 
degrees, thereby precluding a finding of moderate limitation 
of motion under 38 C.F.R. § 4.40 and § 4.45.  Thus, this 
examination report provides highly probative evidence against 
the veteran's claim.

In short, the record clearly establishes that the veteran's 
lumbar paravertebral myositis did not meet the criteria for a 
20 percent rating prior to the VA examination performed on 
May 13, 2002.  As noted, the effective date for an increased 
rating shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  Since entitlement to a 20 
percent rating arose after the date of claim in this case 
(May 13, 2002), the effective date for the 20 percent rating 
assigned for the veteran's lumbar paravertebral myositis can 
be no earlier than May 13, 2002.  Accordingly, the appeal is 
denied. 

VI.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims.  However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice before the claims 
were readjudicated by various rating actions.  See Prickett 
v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded two VA examinations to 
determine whether he had fibromyalgia.  He was also afforded 
several VA examinations to determine the severity of his 
cervical myositis and his left hip myositis, which appear 
adequate for rating purposes.  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.


ORDER

Service connection for fibromyalgia is denied.

A 10 percent disability rating for cervical myositis is 
granted prior to November 2003, subject to the laws and 
regulations governing the payment of monetary benefits. 

A 20 percent disability rating for cervical myositis is 
granted since November 2003, subject to the laws and 
regulations governing the payment of monetary benefits.

A 10 percent disability rating for left hip myositis is 
granted prior to October 2004, subject to the laws and 
regulations governing the payment of monetary benefits. 

A disability rating greater than 10 percent for left hip 
myositis is denied since October 2004.

An effective date prior to May 13, 2002, for the grant of a 
20 percent disability rating for lumbar paravertebral 
myositis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


